Title: To George Washington from Alexander Spotswood, 13 August 1797
From: Spotswood, Alexander
To: Washington, George



Dear Sir
August 13 1797

Since my return home I have seen charles Davis, The man that I had in view, to procure for you, as a Butler, and house keeper—he Tells me his Wages is raised from £50 to £90—so that my expectations is baffled as to him—I shall go to Town to morrow—and shall make application to another young man in the Same line of charles Davis; he is a neat decent young man—of Reputable parents—and I beleive will Suit—However—if I come to any Terms with him—they shall be only Conditional—provided you approve of him after a trial.
Mrs Spotswood myself—and those of my family now at home will set of for Mt Vernon—on the 21—Inst.—and shall spend one day with Mr Brent. I am dr sr with Affectionate esteem & regard yr Ob. St

A. Spotswood

